DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “at least one power transmitter including at least one transmission antenna, wherein the power transmitter is configured to received electrical current from the photovoltaic cell and convert the electrical current to a wireless power transmission” in lines 6-8, and “wherein the at least one power transmitter comprises an antenna, and at least one control electronic that controls the phase of a radio frequency power signal that feeds the antenna so that the at least one power transmitter is coordinated with a power transmitter on at least one adjacent solar power generator to form a phased array” in lines 14-17. Applicant has no support for at least a power transmitter received electrical current from the photovoltaic cell and convert the electrical current to a wireless power transmission such that a radio frequency power signal feeds the antenna. Applicant points to paragraphs [0094], [0095], [0098]-[00101], Fig. 14 and Fig. 15 for the support of the limitations. However, paragraphs [0094], [0095], [0098]-[00101], Fig. 14 and Fig. 15 describe phased array, which is defined in paragraph [0098]: “A phased array refers to an array of power transmitters in which the relative phases of the respective signals feeding the power transmitters are configured such that the effective radiation pattern of the power emission of the array is reinforced in a desired emission direction and suppress in undesired directions.” Paragraphs [0094], [0095], [0098]-[00101], Fig. 14 and Fig. 15 do not provide support for “the at least one power transmitter comprises an antenna, and at least one control electronic that controls the phase of a radio frequency power signal that feeds the antenna so that the at least one power transmitter is coordinated with a power transmitter on at least one adjacent solar power generator to form a phased array” as claimed. Feeding the power transmitter is not the same as feeding the antenna. Signals from control electronic is not the same as controlling the phase of a radio frequency power signal which is produced by the power transmitter.
Claims 2-16 and 18-21 are rejected on the same ground as claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites “at least one power transmitter, including at least one transmission antenna” in line 6 and “the at least one power transmitter comprises an antenna” in line 14. It is unclear if “an antenna” recited in line 14 is the same as or different from “at least one transmission antenna” recited in line 6.
As amended, claim 1 recites “the antenna” in line 16. It is unclear what exactly “the antenna” is being referred to as there are “at least one transmission antenna” recited in line 6 and “an antenna” recited in line 14.
Claims 2-16 and 18-21 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rex (US Patent 4,153,474) in view of Mizuno et al. (US 2003/0098057), and further in view of Shiao et al. (US 2009/0133738), and further in view of Mizuno et al. (US 2003/0098057) 
Regarding claim 1, Rex discloses a solar power generator (or solar panel shown in figs. 1 and 3 for space vehicle shown in fig. 4) comprising:
at least one photovoltaic cell including a photovoltaic material (2 in fig. 1, col2 line 68, or 32 in fig. 3, col. 4 line 2);
at least one concentrator (1 in fig. 1, col. 2 line 54, or 31 in fig. 3, col. 4 line 3) having a first side (or reflective side 3) configured to focus incident solar radiation onto the photovoltaic material (2 or 32, see figs. 1 and 3) and a second side (or rear side 4) disposed opposite the first side (see figs. 1 and 3); 
wherein the at least one photovoltaic cell (2) is disposed on the second side of each of the at least one concentrator (or the rear side 4) and receives the solar radiation reflected by the first side (reflective side 3) of the adjacent concentrator and the second side (4) of each of the at least one concentrator does not reflect incoming light from the first side (see figs. 1 and 3, as Rex shows the second side is the rear side and the incoming light is from the top).
Rex does not teach including at least one power transmitter including at least one transmission antenna and the power transmitter is configured to receive electrical current from the photovoltaic cell and convert the electrical current to a wireless power transmission, and at least one control electronic that controls the phase of a radio frequency power signal that feeds the antenna so that the at least one power transmitter is coordinated with a power transmitter on at least one adjacent solar power generator to form a phased array.
Mizuno et al. discloses a power transmitter (6-9, fig. 1) including at least one transmission antenna (or transmitting antenna 9, fig. 1) and a control electronic (or control unit 7, fig. 1), wherein the power transmitter is configured to receive electrical current from the photovoltaic cell and converts the electrical current to a wireless power transmission by the transmission frequency conversion unit (6, [0018]) and the control electronic (7) controls the phase of a radio frequency power signal (e.g. microwave output) that feeds the antenna so that the at least one power transmitter is coordinated with a power transmitter on at least one adjacent solar power generator to form a phased array (see fig. 1, [0018], [0034] and claim 1).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar power generator of Rex by incorporating the power transmitter (6-9) including an antenna (9) for wireless transmission and a control electronic (7) as taught by Mizuno et al., because Mizuno et al. teaches such incorporation of the power transmitter would provide a space photovoltaic generation system for making it possible to minimize the scale of a receiving antenna in a power base without impairing the receiving power efficiency unnecessarily if the transmitting antenna mounted on each power generation satellite is made small to remove the problems involved in the large scale of the transmitting antenna mounted on each power generation satellite in the related art (see [0017]).
Rex discloses the concentrators have a function of dissipating thermal energy (see col. 2, line 5), and using a thermo-emissive coating on the second side of the concentrator (or the rear side having the solar cell 2, see fig. 1) to emits thermal radiation to improve the dissipation of thermal energy further (see col. 2, lines 30-32; col. 3, lines 5-11). In other words, Rex teaches the second side of each of the at least one concentrator such that it is in thermal communication with at least some portion of the solar power generator that generates heat during the normal operation of the solar power generator and is thereby configured to dissipate heat generated by the at least some portion.
Modified Rex above does not teach the thermos-emissive coating to be a textured metasurface characterized by its inclusion of a plurality of microstructures, each having a characteristic lateral dimension of between approximately 1 m and approximately 100 m pattern, wherein the plurality of microstructures are sized and shaped to cause electromagnetic resonances to facilitate thermal emissivity of infrared radiation.
Shiao et al. teaches forming a textured metasurface characterized by inclusion of a plurality of microstructures (or infrared-reflective pigment granules 320 in fig. 3, [0036], also see ’20 in figs. 4-7) on the same side of the substrate having the solar cell (330 in fig. 3, [0036]) having a lateral dimension, or size of particles, of less 425 m and preferably in the range of 0.1 m to 5m (see [0051]) to radiate out (or reflect) the infrared wavelengths and thereby decrease the buildup of heat and allow the solar cell (or photovoltaic element) to operate at higher efficiency ([0036]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar power generator of modified Rex by incorporating a thermo-emissive coating having a textured metasurface characterized by inclusion of a plurality of microstructures, each having a characteristic lateral dimension of between less than 425 m and preferably in the range of 0.1 m to 5m (see [0051]) on the same side of the substrate where the solar cell is disposed (or the second side of the at least one concentrator in Rex) as taught by Shiao et al., because Rex explicitly suggests incorporating a thermos-emissive coating to radiate out or emit thermal radiation to improve the dissipation of thermal energy further (see col. 2, lines 30-32; col. 3, lines 5-11 of Rex) and Shiao et al. teaches such coating having inclusions of a plurality of microstructures would radiate out (or reflect) the infrared wavelengths and thereby  decrease the buildup of heat and allow the solar cell to operate at higher efficiency. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portions of 1-100 m in the range of less than 425 m or 1-5m in the preferable range 0.1 m to 5m disclosed by Shiao et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. In such modification, the plurality microstructures are sized (in micrometers) and shaped (particle shape) to cause electromagnetic resonances to facilitate thermal emissivity of infrared radiation. 

Regarding claim 2, modified Rex discloses a solar power generator as in claim 1 above, wherein Shiao et al. discloses the microstructures are each characterized by a lateral dimension of approximately 5m (see the overlapping portion of preferable range in claim 1 above).
Regarding claim 3, modified Rex discloses a solar power generator as in claim 1 above, wherein Rex disclose a circuit of solar cell that generates heat during the normal operation of the solar power generator as Rex describes solar cell needs to be cool and maintained at a certain temperature (see col. 3, lines 3-11 and lines 43-68), and Shiao et al. reducing heat buildup in [0026] and [0036]), wherein Rex discloses the textured metasurface (or having the thermos-emissive coating) is disposed in thermal communication with the circuit (or solar cell) and is thereby configured to dissipate heat generated by the circuit (see claim 1 above, or the description of the invention of Rex).
Regarding claim 4, modified Rex discloses a solar power generator as in claim 1 above, wherein Rex discloses the textured metasurface (or the thermos-emissive coating) in thermal communication with the at least one concentrator (see fig. 1 and the description of the invention).
Regarding claim 5, modified Rex discloses a solar power generator as in claim 1 above, wherein Rex discloses the textured metasurface (e.g. thermos-emissive coating) is disposed in thermal communication with the at least one photovoltaic cell (see figs. 1 of Rex, as Rex shows the at least one photovoltaic cell, 2, is in direct contact with the concentrator 1).
Regarding claims 6-11, modified Rex discloses a solar power generator as in claim 1 above, wherein Shiao et al. discloses the inclusion having a cross section of circular (or circular cross section), triangular, rectangular shapes on the surface (see figs. 3-7).
Modified Rex does not explicitly teach the inclusion of microstructures with each microstructure having a shape that is symmetry about an axis orthogonal to the portion of the surface that each respective microstructure is disposed on such as hemispherical, cylindrical, rectangular prism or spherical.
However, it would have been obvious to one skilled in the art at the time the invention was made to have configured each microstructure in the inclusion of modified Rex to have a shape that is symmetry about an axis orthogonal to the portion of the surface that each respective microstructure is disposed on such as hemispherical, cylindrical, rectangular prism or spherical, because Shiao et al. explicitly suggests using inclusion having a cross section of circular, triangular and rectangular shapes; and hemispherical, cylindrical, conical or spherical shape has a circular cross section, and rectangular prism has a rectangular cross section. Such modification would involve a mere change in configuration, and it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 12, modified Rex discloses a solar power generator as in claim 1 above, wherein Shiao discloses each of the plurality of microstructures (infrared reflective pigment 428 and 429 in fig. 4) have an identical shape (see fig. 4, also see figs. 5-7).
Regarding claim 13, modified Rex discloses a solar power generator as in claim 1 above, wherein Shiao discloses the microstructures having a size 1-5m (see claim 1 above). In other words, modified Rex teaches the microstructures are characterized by a height, or a size, between approximately 1-5 m which is right within the claimed range of 1-10 m.
Regarding claim 14, modified Rex discloses a solar power generator as in claim 13 above, wherein the height is 1-5 m (see claim 13 above). Modified Rex does not teach the exact range of approximately 2.5 m to approximately 5 m. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of approximately 2.5 m to approximately 5 m of the range 1-5 m, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 21, modified Rex discloses a solar power generator as in claim 1 above, wherein Shiao et al. discloses the microstructures comprising silica ([0037], [0039], [0046], [0048-0050]). Silica is SiO2.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Rex (US Patent 4,153,474) as applied to claim 1 above, and further in view of Policastro (US Patent 5,309,925).
Regarding claims 15-16, modified Rex discloses a solar power generator as in claim 1 above, wherein the textured metasurface is for reflecting or radiating out the infrared wavelengths (see claim 1 above) and Rex discloses using cooling vane to radiate out solar energy not converted into electric energy (see col. 3, lines 5-11).
Modified Rex does not disclose the microstructures (or protrusions of the inclusion) are disposed in a grid like manner characterized by a period of between approximately 1 mm and approximately 100 mm and a duty cycle of between approximately 0.1 and 0.8, nor do they teach the microstructures being disposed in a grid like manner characterized by a period of between approximately 1mm and approximately 20mm.
Policastro teaches a layer for radiating out, or reflecting, infrared wavelengths (see title, col. 3, lines 15-18) having a plurality of microstructures (or protrusions) are disposed in a grid-like manner (see figs. 3, 12-13) with the dimensions Wn to be in the range of 2-25 m with an average of 4 m, Wp to be in the range of 1-40m with an average of 10m (col. 11, lines 48-53). As such the period  (or Wp+Wn, see fig. 11) is found to be between 3m and 65 m with an average of 14 mm (col. 11 lines 48-53), which is between the claimed ranges of approximately 1 m and approximately 100 m or  between approximately 1 m and approximately 20 m, and a duty cycle (Wp/(Wn+Wp)) is found to be 0.038-0.95 with the average of 0.71 which is between approximately 0.1 and 0.8.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar power generator of modified Rex by forming a textured metasurface having a plurality of microstructures disposed in a grid like manner with a period of 3mm and 65 or an average period of 14 mm and the duty cycle of 0.71 as taught by Policastro, because Policastro teaches such textured metasurface would reflect infrared wavelengths, and Rex explicitly suggests using a layer that radiate out (or reflecting) solar energy not converted into electrical energy as a cooling vane (col. 3, lines 5-11) and Shiao teaches reflecting infrared wavelengths would  decrease the buildup of heat and allow the solar cell to operate at higher efficiency (see claim 1 above).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Rex as applied to claim 1 above, and further in view of Burke et al. (US Patent 6,017,002) and Gielen et al. (US Patent 5,177,396).
Regarding claims 18-20, modified Rex discloses a solar power generator as in claim 1 above, wherein Rex discloses the specular-diffuse reflector including metal film and three-dimensional structure ([0024] and [0026]). 
Modified Rex does not disclose the diffusive reflector is formed by having a layer of metal disposed on one of a layer of SiO2 and a layer of KAPTON polyimide, and the plurality of microstructures are disposed on a layer of metal.
Burke et al. discloses a specular-diffusive reflector (figs. 1-12) having a specularly reflective coating (144) of reflective metal such as aluminum or silver disposed on a polyimide sheet (62) and adding diffuse reflective characteristic to the specularly reflective coating (see col. 10, line 55 through col. 11, line 3).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar power generator of modified Rex by forming the specular-diffuse reflector having a metal layer disposed on a polyimide layer and adding diffuse reflective characteristic such as the plurality of microstructures on the specular reflective coating (e.g. or disposing the plurality of microstructures on the metal layer) as taught by Burke et al., because Rex explicitly teaches using reflectors having specular and diffuse characteristics ([0008], [0019], claim 12) and Burke et al. teaches reflectors having a metal layer for specular reflection formed on a polyimide layer and the diffuse characteristic formed on the specular reflective sheet would make the radiation reflected onto the solar panel more uniform in distribution (see col. 10, line 55 through col. 11, line 3). Such modification would involve nothing more than use of forming a specular-diffuse reflector for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, it would have been obvious to one skilled in the art at the time of the invention was made to have used KAPTON polyimide for the polyimide layer, because such material is commercially available for use readily.
Modified Rex does not teach the metal layer (for the specular characteristic) to be chromium having approximately 2nm in thickness.
Gielen et al. teaches chromium is a reflective metal equivalent to aluminum and silver, wherein the thickness of the reflective metal layer is in the range of 0-200 nm (col. 6 lines 34-37).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the specular-diffuse reflectors of modified Rex by using chrominum layer as the specular reflective coating having a thickness of 0-200nm as taught by Gielen et al., because it is merely the selection of functionally equivalent reflective metal layr recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).  
In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the thickness of approximately 2 nm for the chromium layer in the range of 0-200 nm disclosed by Gielen et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Rex, Jaffe and Shiao do not teach the amendment “wherein the at least one power transmitter comprises an antenna, and at least one control electronic that controls the phase of a radio frequency signal that feeds the antenna so that the at least one power transmitter is coordinated with a power transmitter on at least one adjacent solar power generator to form a phased array”. 
However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726